—In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the person and property of Mary S., an alleged incapacitated person, Mary S. appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Slobod, J.), dated *301February 16, 1995, which, inter alia, granted the petition and appointed a guardian for her person and property.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The appellant is an 82-year-old woman allegedly suffering from dementia. This proceeding was commenced by one of the appellant’s daughters seeking the appointment of a guardian for the appellant’s person and property. Contrary to the appellant’s assertion, the court had jurisdiction over this proceeding (see, Mental Hygiene Law § 81.04 [a] [2]; Law Revision Commission Comments following Mental Hygiene Law § 81.04, reprinted in McKinney’s Cons Laws of NY, Book 34A, at 272; Matter of Paddock, 204 NY 640). Although the appellant is currently living in Maryland with another daughter, she has personal connections and property in this State. Furthermore, the guardian appointed by the court was given only those powers which were necessary for him to provide for the appellant’s personal needs and property management, which constituted the least restrictive form of intervention (see, Mental Hygiene Law § 81.02 [a] [2]). Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.